McDonald, J.
Plaintiff appeals from an October 3, 1991, order granting summary disposition pursuant to MCR 2.116(0(10) in favor of defendants in this action to enforce a construction lien. We affirm.
The only issue to be determined on appeal is whether the ninety-day period for filing of lien claims provided in the Construction Lien Act, MCL 570.1101 et seq.; MSA 26.316(101) et seq., may be extended by the performance of warranty work. We find that it may not.
The act provides in part:
Notwithstanding section 109 the right of a contractor, subcontractor, laborer, or supplier to a construction lien created by this act shall cease to exist unless, within 90 days after the lien claimant’s last furnishing of labor or material for the improvement, pursuant to the lien claimant’s contract, a claim of lien is recorded in the office of the register of deeds for each county where the real property to which the improvement was made is located. [MCL 570.1111(1); MSA 26.316(111X1).]
The act refers to the furnishing of labor or material "for the improvement.” As noted by the trial court in this case, the performance of warranty work does not constitute an "improvement.” It does not confer any value beyond the value furnished at the time the initial installation work was completed. Moreover, the trial court correctly concluded extension of the filing period would *70frustrate the statute’s attempt to assure clear title after the passage of a reasonable period.
We therefore conclude the trial court properly granted defendants’ motion for summary disposition. The ninety-day filing period commences on the date of completion of the original installation work and is not extended by the later performance of warranty work. In so holding we join the majority of other jurisdictions that have addressed this issue under lien laws similar to the Construction Lien Act. See Viking Builders, Inc v Felices, 391 So 2d 302 (Fla App, 1980); PH Broughton & Sons, Inc v Mueller & Allen Realty Co, Inc, 40 Ill App 3d 776; 353 NE2d 30 (1976); Central Coast Electric, Inc v Mendell, 66 Or App 42; 672 P2d 1224 (1983).
Affirmed.